   Case: 2:19-cr-00055-MHW Doc #: 14 Filed: 03/07/19 Page: 1 of 2 PAGEID #: 28



                                                                                       A p;-| \-l U      ;
                             UNITED STATES DISTRICT COURT
                                                                                                r     .-ir
                              SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION
                                                                            nmm-i ph3:U8
 UNITED STATES OF AMERICA,                                                     .. 1.. /1 • 11          !\ 1


                                                        CASE NO.
                PiaintifT,
                                                        JUDGE             Judge Watson
        vs.

                                                        INDICTMENT
 DAVID ALLEN ANTONIO
 FLEMINGS, JR.                                          18 U. S. C. § 1951
                                                        21 U. S. C. § 841(a)(1) and 841(b)(1)(C)
                Defendant.



THE GRAND JURY CHARGES:


                                            COUNT 1
                    (Interference with Interstate Commerce by Robbery)

       1.      At all times material to this Indictment, the Rite Aid drug store located at 437

North Wolfcreek Road, Brookville, Ohio, was engaged in commercial activities in and affecting

commerce, that is, the said Rite Aid drug store intended to purchase and did purchase items made

by manufacturers and producers outside of the State of Ohio, which items moved and were to

move in interstate commerce from outside the State of Ohio for use and sale by the said Rite Aid

drug store within the State of Ohio

       2.      On or about July 5,2018, in the Southern District of Ohio, the defendant, DAVID

ALLEN ANTONIO FLEMINGS, JR., did unlawfully obstruct and affect commerce and the

movement of articles in such commerce by robbery, in that the defendant, DAVID ALLEN

ANTONIO FLEMINGS, JR, did unlawfully take and obtain narcotics belonging to the said

Rite Aid drug store, from a person having lawful custody of such narcotics, by means of actual

and threatened physical violence in furtherance of such robbery.

       In violation of 18 U.S.C. § 1951.
   Case: 2:19-cr-00055-MHW Doc #: 14 Filed: 03/07/19 Page: 2 of 2 PAGEID #: 29



                                           COUNT 2
                    (Possession with the Intent to Distribute Oxycodone)

       On or about July 5,2018, in the Southern District of Ohio, the defendant, DAVID

ALLEN ANTONIO FLEMINGS, JR., did knowingly, intentionally and unlawfully possess

with the intent to distribute, a substance containing a detectable amount of oxycodone, a

Schedule 11 controlled substance.


       In violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C).

                                             A TRUE BILL




                                             s/Forenerson                            ^
                                             FOREPERSON



BENJAMIN C. CLASSMAN
UNITED STATES ATTORNEY




DAVID J. BOSLEY, (0023460) '
Assistant United States Attorney
